Title: John Barnes to Thomas Jefferson, 20 April 1812
From: Barnes, John
To: Jefferson, Thomas


          
            
                  Dear Sir, 
                   
                     George Town. 20th April 1812.
            
		  
		  
		   
		  since I had the pleasure of receiving your favr of the 9th covering one addressed to Mr John A Morton—in Care of Mr 
                  Williams—Baltimore which, I forwarded per same mail—
            I am most agreably favd with a Letter from the good Genl 
                  Koscusko—dated Paris—1st Feby—Acknowledging recpt of Bill of ex for £200 sterling dated 15th April 1811. viz—“I send you great many thanks for it, and I beg you would be so good to send me Regularly—as you do now”—
            Under this empression I shd—(I think.) not hesitate—in case of receiving any conditional offer (attended with risque—or empediment to your Acceptance from Mr M—) to purchase good Bill of ex on London—as heretofore—
            
            
                  at all events—to be in readiness to close with with either—soon, as it best suits with your conveniency to remit your Annual Interest.—
            
                  
                  
                  
                  
                  the very Uncertain time of my closing Affairs here in Case I shd eventually return to Philadelphia is so precarious & difficult to determine that it is impossible for me at this present time to say when—or how—the times are such—we cannot make any Reasonable Calculations—what course
			 to persue—and whether—or Not; I had better, bear the ills—of adverse Fortune! than Risque—to encounter still greater Evils—is, the doubtfull Question.—if the latter—you most assuredly would be promptly informed—and your
			 every command as promptly Obeyed—even
			 While in this uncertain state—permit me again, to assure you, there is scarse an Article of family use you may Require but what I could purchase here (save some few particular ones—) on equal terms—considering freight & risque &ca—the many New and elegant Stores on both sides Bridge Street filled with every discription of foreign and Domistic Merchandize wholesale & retail—little short of the greater importing Sea ports—whose abundance—do not proceed—from mere purchases—her
                  as heretofore—but as agents on very extensive Consignments, from the great importing merchts at Boston 
                  N York 
                  Philad & Baltimore &a for sale on Commissn—That the retailers who formerly were supplied from those Cities—now purchase—on the Spot—
            their groceries from the New range of well built stores along the wharfs—The vast quantities of merchandize—both wet & dry surpasses almost belief—as well in washington—but so it is—that I am fully persuaded I could—with my Usual Attention supply you, or yr friends—wants—both Wet and dry—as from Philada (save some few particular Articles—and even those I could procure—and have them sent from thence to Richmond, without your being troubled to write for them—direct—) I have not had
			 to write to Philada for a single Article since you left this—except for Bottled porter—
            submitting these Observations—to your better consideration—
            I am Dear Sir most Respectfully Yr very Obedt servt
                  John Barnes
          
          
            P.S. should our Public troubles—increase from bad, to worse, I shall abide where I am—and exert my best endeavours to Merit the Approbation of my friends who may be pleased to favr 
                     one 
                     me—with their Commands—
          
        